Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Amendment
Applicant’s amendment filed on 17 February 2021 is entered.  Responsive to the amendment filed 17 February 2021 claims 1, 2, and 3 are amended.   Claims 6, and 15-20 are withdrawn.  Claim 2 is examined on the merits in view of applicant’s arguments.  Claims 1-3, 5, and 7-14 are currently under examination.  

Status of Previous Rejections
Responsive to the amendment filed 17 February 2021 new grounds of rejection are presented.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5, and 7-14 is/are rejected under 35 U.S.C. 102a(1) and 35 U.S.C. 102a(2) as being anticipated by US 20100042241 A1 (hereinafter “Inoue”).


Regarding claim 1, Inoue teaches a method of sintering (See SUMMARY OF THE INVENTION).  Inoue teaches that the method includes making a support structure (see SUMMARY OF THE INVENTION,  Figs. 18, 19, and 20).  Inoue teaches that the method includes modeling to correct for shrinkage due to sintering and other processing (SUMMARY and [0117]-[0118]).  Inoue teaches that the method has a generation of support structures such that the support structures will change with the work (See [0176]-[0186]).  Inoue teaches that the support is removed after the sintering (see [0186]).  Inoue teaches that the support structure will shrink along with the work (See [0193]).  
Inoue teaches that the method includes spreading a powder layer and ejecting a binder selectively (See [0090]-[0096]) and [0226]).  Inoue envisions that the support is made prior to the work (see [0181]-[0186], Fig. 11, and Embodiment 2).  Thus the limitation of forming first layers for the support and second layers for the work is met.  
Regarding claim 2, Inoue is applied to the claims as stated above.  Claim 2 is considered as being broader in scope than claim 1.
Regarding claim 3, Inoue teaches that the support structure will shrink “in the same manner” along with the work (See [0193]).  This meets the limitation of having the same amount of shrinkage. 
Regarding claim 5, Inoue teaches that the support structure will shrink “in the same manner” along with the work (See [0193]).  Thus the selection of the materials being the same would have been prima facie obvious to the skilled artisan in order to ensure similar shrinkage.  The combination of known elements to yield predictable results would have been prima facie obvious to the skilled artisan.  
Regarding claim 7, Inoue teaches that the bottom is planar (See Figs. 8-14 and 20, [0028]).  
Regarding claim 8, Inoue teaches intermittent contact (see Figs. 8-14 and [0077]-[0080]).  
Regarding claim 9, Inoue teaches a recess or projection or corrugation (See Figs 8-14 and [0077]-[0080]).  
Regarding claim 10, Inoue teaches that the support contours to the work (See SUMMARY, [0181]-[0186]).  

Regarding claim 12, Inoue teaches that the support supports the entirety of the structure (See Figs 8-14 and [0077]-[0080]).  
Regarding claim 13, Inoue teaches that the support is connected to the structure (See Figs 8-14 and [0077]-[0080], [0194]-[0195]), meeting the limitation wherein they are connected by binder.  
Regarding claim 14, Inoue teaches that the support is separated from the work (see [0194]-[0195]). 

Response to Arguments

Applicant's arguments filed 17 February 2021 have been fully considered.  Applicant argues that amended claim 1 includes subject matter that was examined.  On further consideration, this argument is persuasive.  The amendment is entered.  
Applicant argues that claims 1 and 2 share unity of invention for these reasons.  In this Office action claim 2 is examined.  Claims 1-3, 5, and 7-14 are examined.
Applicant argues that Lyons does not teach the amended features of claim 1.  The rejections over Lyons are obviated by applicant’s amendment.  New grounds of rejection are presented. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 





Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S KESSLER whose telephone number is (571)272-6510.  The examiner can normally be reached on 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CHRISTOPHER S. KESSLER
Primary Examiner
Art Unit 1734



/CHRISTOPHER S KESSLER/Examiner, Art Unit 1734